Citation Nr: 1711063	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 9, 2016, and in excess of 20 percent thereafter for service-connected right knee osteoarthritis. 

2.  Entitlement to a disability rating in excess of 20 percent for service-connected right knee internal derangement with chondromalacia patella. 

3.  Entitlement to a disability rating in excess of 10 percent prior to May 9, 2016, and in excess of 20 percent thereafter for service-connected left knee disability with postoperative degenerative changes. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1991 to March 1993. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 20 percent evaluations for osteoarthritis and internal derangement with chondromalacia patella of the right knee, and the 10 percent evaluation for post-operative mild degenerative changes of the left knee. 

In May 2010, the RO granted a temporary 100 percent rating for effective from November 4, 2008, to January 31, 2009, and then continued the previous ratings.  Therefore, the Board will consider the Veteran's claims for higher evaluation exclusive of that period. 

Additionally, in August 2016, the RO granted an increase to 20 percent for the Veteran's service-connected post-operative degenerative changes of the left knee.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v Brown 6 Vet App 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the issue of an increased rating for lumbosacral strain is still in controversy and on appeal.  Id. 

The Veteran appeared at a videoconference hearing at the RO in July 2013 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was before the Board in January 2014.  At that time the Board inferred the issue of entitlement to a TDIU based off the record, noting it was part and parcel to the Veteran's increased ratings claims.  Rice v. Shinseki, 22 Vet.App. 447 (2009).  The Board also remanded the claim for additional development actions. 

The case was most recently readjudicated by an August 2016 supplemental statement of the case (SSOC).  The case is properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There have been three VA examinations to evaluate the Veteran's right and left knee disabilities since the Veteran filed his claim in May 2009.  Those in June 2009, March 2015, and May 2016.  When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examinations provided are not adequate because they do not provide the necessary information needed to adjudicate the Veteran's claim. 

During the pendency of the appeal, it was determined that a VA joints examination must, if possible, include testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, the three VA examinations during the pendency of this appeal do not indicate that the examiner tested for pain in both active and passive range of motion and in weight bearing.  As such, another examination is needed to assess the current severity of the Veteran's right and left knee disabilities.  

Additionally, the VA examiners in March 2015 and May 2016 did not provide an adequate description of the functional loss the Veteran experiences during flare-ups or after repetitive use.  The examinations note that for both the right and left knee, the Veteran has additional functional loss during flare-ups and after repetitive use.  However, the examiners did not provide a sufficient description of the functional loss.  VA must address the functional loss caused by pain, weakness, fatigability, or flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  If there was a reduction in range of motion, the examiner should attempt to quantify the reduced range of motion.  As the examinations do not provided an adequate description of the functional loss for rating purposes, the claim must be remanded. 

With regard to the issue of TDIU, it is inextricably intertwined with the issues regarding increased ratings.  As stated above, TDIU claims that arise out of increased ratings are considered part and parcel to those increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The additional evidence anticipated by the remand would have a direct bearing on the evaluation of the TDIU claim as it is based on, at least in part, the Veteran's limitations cause by his left and right knee disabilities.  Therefore, adjudicating the issue of TDIU without completing the development for the increased rating issues would be improper.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private treatment records and VA records relevant to the Veteran's disabilities.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right and left knee disabilities.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right and left knee disabilities, the examiner should test for pain on both active and passive motion and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups.  

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

Further, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to engage employment-related activities.  

The supporting rationale for all opinions expressed must be provided.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the issues that have been remanded.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

